DETAILED ACTION
1.	 Claims 1-15 and 19-23 (now renumbered 1-20 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1,6 and 11  as a whole, closest art of record failed to teach or suggest among other thing: 
“determine, based on the surveillance image, the attribute of the person in the surveillance image by detecting a specific object belonging to the person, using a discriminator that is capable of discriminating at least one of a wheelchair, a cane and a stroller as the specific object; calculate a number of persons based on a result of determining the first attribute is associated with the  person who is detected in the surveillance image, wherein a plurality  of attributes comprises the first attribute; and display, on a display screen, a number of persons by  associated with the first
 attribute, wherein the persons are detected by the discriminator in the surveillance 
 image.
6.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
7.	Below are references that teach some limitations of the claims 1, 6 and 11 but are lack the teaching of the limitations mentioned above: 

a. “APPARATUS, CONTROL METHOD THEREOF AND COMPUTER-READABLE STORAGE MEDIUM” US 20150158426 published on June 15, 2015, to Sonoda; Tetsuri disclosed: 
 A video surveillance system that determines an attribute of a person in an image(Abstract, Figs.9-11, teaches a person detection system from a moving vehicle using  person detection unit 9104, cameras 1101 and 1102, wherein  the system further includes person detection unit 904, a notification determination unit 905, a limited appearance detection unit 906, and a notifying unit selection unit 907), the attribute being distinguished by belongings, the video surveillance system  (Figs.9-1, [0113],  the person detection system  is designed to identify the detected person is a blind person  or not by analyzing  wheatear the person is holding a white cane or not  (see Figs.9 and 11 for example)comprising:
at least one memory storing instructions ([0114], [0153], a computer executable instructions can be provided to the computer, for example, from a network or the storage medium in the process of detecting the person); and
at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions ([0114], [[0153],   the units 904, 905, 906, and 907 (discussed above) can be implemented by the CPU (not shown) can perform arithmetic operations based on a predetermined computer program) to:
acquire an image generated by a surveillance camera (Figs.9-10, as discussed above the  person detection system  acquires an image of the person using cameras 1101 and 1102) ;
determine, based on the image, the attribute of a person in the image by detecting a specific object belonging to the person (Figs.9-1, [0113],  the person detection system  is designed to identify the detected person is a blind person  or not by analyzing  wheatear the person is holding a white cane or not.  The specific object belonging to the person corresponds to the white cane belongs to the person), using a discriminator ([0119], the detection of the target person 902 is performed by detecting the position of the person in the captured image. This position is detected by extracting a feature from an image using a generally used HOG feature amount and performing image recognition having undergone weighted learning using Boosting) is capable of discriminating at least one of a wheelchair, a cane and a stroller as the specific object ([0132]-[0144], detection unit 906 recognizes the image of the white cane held by the target person 902 using the captured images from the cameras 1101 and 1102. Further the system also recognize, a guide dog for blind.); 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kim Yen Vu can be reached on 571-272-3859.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.

/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699